06/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0154


                                      DA 21-0154
                                   _________________

 DENIS AGUADO,

              Petitioner and Appellant,

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       The record was filed for purposes of this appeal on April 22, 2021. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than July 16, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Denis Aguado
and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 21 2021